DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to said exterior door handle assembly comprises an emblem or icon that is back lit by light emitted by a back-lighting illumination source of said exterior door handle assembly; and wherein, when said exterior door handle assembly is normally mounted at the door handle region of the vehicle door of the vehicle, the emblem or icon is visible to the person viewing from outside the vehicle when back lit by light emitted by the back-lighting illumination source of said exterior door handle assembly but is covert when not back lit by light emitted by the back-lighting illumination source of said exterior door handle assembly, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 2-18, the claims are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Regarding claims 20-27, the claims are allowable for the reasons given in claim 19 because of their dependency status from claim 19.
Regarding claim 28, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 28, and specifically comprising the limitation directed to said at least one illumination source is not electrically powered, said light guide is covert to the person viewing said handle portion of said exterior door handle assembly from outside the vehicle; wherein, when said at least one illumination source is electrically powered, said illumination module provides diffuse illumination; wherein, when said at least one illumination source is electrically powered, uniform lighting is emitted from said light guide; and wherein, when said at least one illumination source is electrically powered, said illumination module illuminates a portion of the side of the vehicle door at which said exterior door handle assembly is mounted, in 
Regarding claims 29-32, the claims are allowable for the reasons given in claim 28 because of their dependency status from claim 28.
The closest cited references of the record, US 10173581 B2 US 11007978 B2, discloses similar devices to that of the invention of the instant application. However, this cited references does not constitute prior art because the invention of the instant application is fully disclosed by parent application SN 13716771 filed on October 21, 2009. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE M DIAZ/Examiner, Art Unit 2879            

/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879